DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11, 14-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caplan et al. (U.S. Patent Application Publication 2006/0006929 cited in the Information Disclosure Statement filed April 29, 2019, hereafter Caplan).
Claims 1 and 11:  Caplan teaches an apparatus (Figures 2 and 4) comprising: 
a control signal input (210 and Figure 4) configured to receive an enable signal (EN); 
a first switch (210) configured to couple a power gated circuit (115) to at least one of a first supply voltage or a second supply voltage (VSS), wherein the first switch comprises a high threshold voltage transistor having a threshold voltage greater than a threshold voltage of a transistor included in the power gated circuit ([0030], where adjusting the negative voltage 150 applied to the sleep transistor minimizes static leakage of the logic gate 115 and [0031], where switching the high threshold transistor “off” reduces the static leakage of the logic gate 115); and 
a timeout circuit (Figure 4) coupled to the first switch (210), the timeout circuit comprising: 
	a monitor node (150); 

a leakage monitor (ALC) comprising at least one transistor (ALC shown in further detail in Figure 6) coupled to the monitor node (150) at a first node of the at least one transistor (transistors in Figure 6), wherein the leakage monitor (ALC) is configured to exhibit a same process corner and model subthreshold leakage as in the power gated circuit (115) corresponding to a defined temperature of the power gated circuit (Figure 5, [0011], [0043]), and 
an output logic (430) coupled to the monitor node (150) and configured to deactivate the first switch (210; Figure 2) when the enable signal (EN) is at the first logic level (low; [0035]) and a voltage at the monitor node (150) crosses a trigger voltage of the output logic (via SLPB).  
It is noted that claim 11 recites the limitations of claim 1 in method form and is rejected on the grounds above.  

Claim 3:  Caplan further teaches that the timeout circuit comprises a further switch (switch in the inverter coupled to VDD; Figure 10 which shows the details of 430) coupled to the control signal input (EN), wherein when the enable signal is at the first logic level (low), the further switch is configured to disconnect a second monitor node (node connected to 1010) from the second supply voltage (VDD).  

Claim 4:  Caplan further teaches that the timeout circuit further comprises a second leakage monitor (transistors in Figure 6; [0044], where the emulated transistor produces a first current that is in proportion to the static leakage of the logic gate 115) coupled to the second monitor node (via 650, 150 and 1050; Figures 6 and 10), wherein the second leakage monitor is configured to simulate leakage through P-type devices in the power gated circuit responsive to the defined temperature and the process corner of the power gated circuit (Figure 5, [0011], [0044]).  

Claims 5 and 15:  Caplan further teaches that the output logic (430) is configured to deactivate the first switch (210) when the enable signal is at the first logic level (low) and at least one of the voltage at the monitor node (150) crosses the trigger voltage or a second voltage at the second monitor node (node connected to 1010; Figure 10) crosses a second trigger voltage of the output logic (via feedback to 410 and 420; Figure 4).  

Claim 6:  Caplan further teaches a third switch (switch in the inverter coupled to VDD; Figure 10), configured to couple the power gated circuit (115) to the second supply voltage ([0035]), wherein the first switch (210) is configured to couple the power gated circuit (115) to the first supply voltage (VSS).  

Claim 7:  Caplan further teaches that the leakage monitor (ALC; Figures 4 and 6) comprises a plurality of legs, each of the plurality of legs comprising at least one transistor (610, 620; Figure 6).  

Claims 9, 16 and 17:  Caplan further teaches an internal circuit (115); 
a power supply line (VSS); and 
a power gating control circuit (210 and Figure 4) configured to respond, at least in part, to a first change from a first state (500; Figure 5) to a second state (510; Figure 5) of a control signal (SLPB) to initiate supplying a power supply voltage from the power supply line (VSS) to the internal circuit (via 210), and continue supplying the power supply voltage from the power supply line to the internal circuit for at least a timeout period (via 510-540; Figure 5) from a second change from the second state to the first state of the control signal (SLPB), wherein the timeout period is configured to represent temperature dependency ([0011]).  

Claims 10 and 18:  Caplan further teaches that the power gating control circuit is configured to reset a detection of the timeout period when a third change from the first state to the second state occurs during the timeout period (via EN; Figure 4 and 510-530; Figure 5).  

Claim 14:  Caplan further teaches that responsive to the enable signal (EN) being at the first logic level (low), disconnecting a second monitor node from the second power supply (via EN to the inverter connected to VDD; Figure 10).  

Claim 19:  Caplan further teaches detecting an amount of leakage current of the internal circuit to set the timeout period (ALC; Figure 4 and 520-530; Figure 5).  

Claim 20:  Caplan further teaches inversely altering the timeout period with respect to an operating temperature of the internal circuit ([0011] and 520-530; Figure 5).

Claim 21: Caplan further teaches that the enable signal is a clock enable signal (EN to oscillator 425).

Claim 23: Caplan further teaches that the high threshold voltage transistor comprises a complementary metal oxide semiconductor (CMOS) transistor ([0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caplan.
Claims 2 and 12:  Caplan teaches the limitations of claims 1 and 11 above.  Caplan further teaches that the leakage monitor is configured to simulate leakage through N-type devices in the power gated circuit (Figure 5), wherein the leakage monitor is sized with a same channel length ([0043], where the emulated transistor produces a first current that is in proportion to the static leakage of the logic gate 115).  
Caplan does not specifically teach that the leakage monitor is sized with a width that is no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit.  
The selection of a width of no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a width of no less than five times a minimum width for a process technology utilized by the N-type devices in the power gated circuit when employing the circuit of Caplan to maximize the overall performance of the circuit.  Furthermore, such a provision of selecting a specific width involves only routine design expedient.

Claim 13:  Caplan teaches the limitations of claim 11 above.  Caplan further teaches that the timeout circuit further comprises a second leakage monitor coupled to the second monitor node, wherein the second leakage monitor is configured to simulate leakage through P-type devices in the power gated circuit responsive to the defined temperature and the process corner of the power gated circuit (Figure 5), wherein the leakage monitor is sized with a same channel length ([0043], where the emulated transistor produces a first current that is in proportion to the static leakage of the logic gate 115).  
Caplan does not specifically teach that the leakage monitor is sized with a width that is no less than five times a minimum width for a process technology utilized by the P-type devices in the power gated circuit.  
The selection of a width of no less than five times a minimum width for a process technology utilized by the P-type devices in the power gated circuit would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a width of no less than five times a minimum width for a process technology utilized by the P-type devices in the power gated circuit when employing the circuit of Caplan to maximize the overall performance of the circuit.  Furthermore, such a provision of selecting a specific width involves only routine design expedient.

Claim 8:  Caplan further teaches that the timeout circuit further comprises a capacitor (1010; Figure 10), wherein a timeout delay for the voltage at the monitor node (150) to cross the trigger voltage (voltage at 150) is based, at least in part, on the size of the capacitor (via 430).  Caplan does not specifically teach that the capacitor comprises a transistor having a gate coupled to the monitor node and the output logic.  However, it is well-known in the art to use transistors as a capacitor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a transistor as a capacitor since the examiner takes Official Notice of the equivalence and the selection of any of these known equivalents to capacitors would be within the level of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant asserts that Caplan teaches that the sleep transistor 210 is a low threshold NMOS sleep transistor, and while Caplan describes using one or more high threshold transistors, it is characterized as an “alternative to reduce the static leakage” and therefore would not the leakage management system 130. 
Examiner respectfully disagrees. In MPEP §2131.05, a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). Therefore, Caplan teaches a first switch (210) configured to couple a power gated circuit (115) to at least one of a first supply voltage or a second supply voltage (VSS), wherein the first switch comprises a high threshold voltage transistor having a threshold voltage greater than a threshold voltage of a transistor included in the power gated circuit ([0030], where adjusting the negative voltage 150 applied to the sleep transistor minimizes static leakage of the logic gate 115 and [0031], where switching the high threshold transistor “off” reduces the static leakage of the logic gate 115). 
Caplan further teaches that the adaptive leakage controller adjusts the negative voltage, and minimizes the static leakage of 115, with changes in operating temperature of the integrated circuit, or with voltage fluctuations or manufacturing variations ([0011]). Therefore, the leakage management system is used with a high threshold voltage transistor because the changes in operating temperature of the integrated circuit, or with voltage fluctuations or manufacturing variations would still occur.
Applicant further asserts that Examiner has not provided a motivation as to why it would be obvious to combine the high threshold transistor with the low threshold sleep transistor 210. 
Examiner respectfully disagrees. In MPEP §2123, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Caplan teaches a first switch (210) configured to couple a power gated circuit (115) to at least one of a first supply voltage or a second supply voltage (VSS), wherein the first switch comprises a high threshold voltage transistor having a threshold voltage greater than a threshold voltage of a transistor included in the power gated circuit ([0030], where adjusting the negative voltage 150 applied to the sleep transistor minimizes static leakage of the logic gate 115 and [0031], where switching the high threshold transistor “off” reduces the static leakage of the logic gate 115).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /DIANA J. CHENG/Primary Examiner, Art Unit 2849